DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ANTHONY LOPEZ,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-297

                          [October 17, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sherri L. Collins, Judge; L.T. Case Nos.
502012CF002922CMB, 502012CF005672AMB, 502012CF005674AMB,
502012CF005675AMB,               502012CF005676AMB                   and
562012CF005677AMB.

   Antony P. Ryan, Regional Counsel, and Paul O'Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Fourth
District, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.